Citation Nr: 1817159	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating for a back disability in excess of 20 percent from January 25, 2010, to January 7, 2017, and in excess of 40 percent since January 8, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1957 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Considering the Veteran's pain and corresponding functional impairment, including during flare-ups, throughout the appeal, his back disability has been productive of limitation of forward flexion limited to 30 degrees or less; however, the preponderance of the evidence shows that the Veteran does not have ankylosis of the low back or incapacitating episodes requiring at least 6 weeks of bedrest prescribed by a physician.


CONCLUSION OF LAW

Throughout the appeal, the criteria for a 40 percent rating, and no more, for lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a DC 5237 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to a higher rating for his back disability is severely disabling and productive of severe pain, including during flare-ups.  In addition, the Veteran reports that due to the severity of his back disability he has to use a cane and motor scooter.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DC 5235-5242.

Under the Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran contends that his back disability is more severe than his initial 20 percent evaluation from January 25, 2010, to January 7, 2017, and 40 percent rating since January 8, 2017.

On VA examination in February 2010, forward flexion to 60 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees, with pain throughout.  The examiner found no change in motion or pain with repetition of motion.  As to periods of flare-ups, however, the examiner reported he was unable to offer an opinion with any degree of medical certainty.

A February 2010 X-ray examination of the lumbar spine indicated mild anterior subluxation of L4 over L5.  There were sclerotic changes at the lower facet joints consistent with a degenerative process.

In a May 2010 statement, the Veteran complained of constant, severe back pain due to his back disability.

A February 2011 Memphis VAMC treatment record notes the Veteran suffered acute exacerbation of chronic back pain.  The Veteran reported no radiculopathy symptoms or bowel or bladder dysfunction.

A January 2012 VA treatment record indicates the Veteran's low back pain is stable with pain medications.  An August 2012 treatment record notes the Veteran report worsening pain; however, he denied numbness, tingling, or urinary problems.  Following examination, there were no abrasions, redness, or swelling to the lower back.

In January 2013, the Veteran was afforded another VA examination.  Range of motion testing of the thoracolumbar spine reflects forward flexion to 40 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees each with pain.  Significantly, the examiner reported that the Veteran had daily flare-ups and had painful motion at 20 degrees of forward flexion. The examiner noted less than one week of incapacitating episodes.

A November 2015 treatment record noted the Veteran was ambulatory with a walking cane and a slow, steady gait.  The Veteran denied any loss of function to the lower extremities, bowel, or bladder.  Furthermore, the Veteran denied any radiating pain into his legs.  

On January 2017, VA back conditions Disability Benefits Questionnaire (DBQ) the Veteran complained of constant throbbing pain and stiffness and limited mobility in his lower back.  Range of motion measurements indicate 30 degrees forward flexion, 5 degrees extension, 15 degrees right lateral flexion, 15 degrees left lateral flexion, and 10 degrees right and left lateral rotation.  There was pain throughout range of motion testing.  Following repetitive-use testing, there was no additional limitation in range of motion of the thoracolumbar spine.  There was localized tenderness not resulting in abnormal gait or abnormal spinal contour.  He did not have any muscle spasm or guarding.  No flare-ups or IVDS were found.  On muscle strength testing, the Veteran had normal strength and there was no reduction on muscle strength, ankylosis, or muscle atrophy.

On January 2018, VA back conditions DBQ the Veteran complained of sharp pain in his lower back upon waking up.  He reported constant ache at rest and with activity.  Range of motion measurements indicate 30 degrees forward flexion, 5 degrees extension, 15 degrees right lateral flexion, 15 degrees left lateral flexion, and 15 degrees right and left lateral rotation.  There was pain throughout range of motion testing.  Following repetitive-use testing, there was no additional limitation in range of motion of the thoracolumbar spine.  No flare-ups were found.  He did not have any muscle spasm, guarding, or localized tenderness.  On muscle strength testing, the Veteran had normal strength and there was no reduction on muscle strength, ankylosis, or muscle atrophy.

Based on a review of the lay and medical evidence of record, the Board finds that throughout the appeal, his back disability is manifested by limitation of forward flexion to 30 degrees or less.  The evidence, however, shows that he does not have anklylosis of the back or 6 weeks of bedrest annually prescribed by a physician.  As such, a rating of 40 percent, and no more, throughout the appeal is warranted.

The Board also notes that as 40 percent is the highest schedular rating for limitation of motion of the spine, the regulatory provisions (38 C.F.R. §§ 4.40, 4.45) pertaining to functional loss are not for application.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As such, a rating in excess of 40 percent is not warranted based on limitation of motion.


ORDER

Subject to the law and regulations governing payment of monetary benefits, throughout the appeal, a 40 percent rating for back disability, and no more, is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


